Order of Appellate Division reversed and determination of State Liquor Authority confirmed, with costs in this court and in the Appellate Division. We find in the record substantial evidence which supports the finding of the State Liquor Authority that in the petitioner's original application for a retail license and for a renewal thereof and in its application for approval of corporate change, the petitioner-respondent made a false material statement.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER, DYE and FULD, JJ.